Citation Nr: 0944554	
Decision Date: 11/23/09    Archive Date: 12/04/09

DOCKET NO.  08-19 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an extension of the delimiting date for the 
award of educational assistance benefits under Chapter 30, 
Title 38, United States Code.  


ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1988 to August 
1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 2005 and October 2007 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Buffalo, New York.  In the October 
2005 decision, the RO denied an extension of the delimiting 
date for the award of educational assistance benefits under 
Chapter 30, beyond August 13, 2005.  The Veteran filed a 
notice of disagreement with this decision in January 2006.  
In the October 2007 rating decision, the RO granted an 
extension of the delimiting date for the award of educational 
assistance benefits under Chapter 30, for the period from 
June 18, 2004 to July 21, 2004.  The Veteran subsequently 
perfected an appeal.  


FINDINGS OF FACT

1. The Veteran's basic delimiting period for receiving 
Chapter 30 educational assistance benefits began on August 
12, 1995, and expired on August 13, 2005.

2.  The Veteran was granted an extension of her delimiting 
date for the period from June 18, 2004 to July 21, 2004, due 
to severe impairment of visual acuity; thus, the delimiting 
date was extended by one month and four days.  

3.  It is not shown by medical evidence that a physical or 
mental disability prevented the Veteran from initiating or 
completing an educational program for any additional periods 
during her basic chapter 30 delimiting period.


CONCLUSION OF LAW

The criteria for an extension of the delimiting date for the 
award of educational assistance benefits under Chapter 30, 
Title 38, United States Code have not been met.  38 U.S.C.A. 
§ 3031 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 21.7050, 
21.7051 (2009).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).  The United States 
Court of Appeals for Veterans Claims (Court), in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), has 
held that the VCAA notice requirements apply to all elements 
of a claim.

The Board notes that the VCAA is not applicable to claims 
such as the one decided herein.  Cf. Barger v. Principi, 16 
Vet. App. 132 (2002).  In Barger, the Court held that the 
VCAA, with its expanded duties to notify and assist, is not 
applicable to cases involving the waiver of recovery of 
overpayment claims, pointing out that the statute at issue in 
such cases was not found Title 38, United States Code, 
Chapter 51 (i.e. the laws changed by VCAA).  As well, the 
statute at issue in this case is not found in Chapter 51 
(rather, in Chapter 30). 

Moreover, as will be explained below, the Board finds that 
the law, and not the evidence, is dispositive in this case.  
The VCAA does not affect matters on appeal when the issue is 
limited to statutory interpretation.  See Mason v. Principi, 
16 Vet. App. 129, 132 (2002); DelaCruz v. Principi, 15 Vet. 
App. 143 (2002) (VCAA not applicable where law, not the 
factual evidence, is dispositive); Smith v. Gober, 14 Vet. 
App. 227 (2002) (VCAA has no effect on appeal limited to 
interpretation of law); see also VAOPGCPREC 2-2004 (2004) 
(holding that VCAA notice was not required where evidence 
could not establish entitlement to the benefit claimed). 
Therefore, the Board finds that no further action is 
necessary under the VCAA because it is the law, not the 
evidence that is dispositive in regard to this claim.



Law and Regulations

The law provides a ten-year period of eligibility during 
which an individual may use her entitlement to educational 
assistance benefits; that period begins on the date of the 
Veteran's last discharge from active duty.  38 U.S.C.A. § 
3031 (West 2002); 38 C.F.R. § 21.7050 (2009).  In the present 
case, the record reflects that the Veteran separated from 
active military service on August 12, 1995.  There is no 
evidence of record to indicate that the Veteran had any 
active duty after August 12, 1995.  Thus, the original 
delimiting date for educational assistance benefits under 
Chapter 30 is August 13, 2005.

An extension of the applicable delimiting period shall be 
granted when it is determined that the veteran was prevented 
from initiating or completing the chosen program of education 
within the otherwise applicable eligibility period because of 
a physical or mental disability that did not result from the 
veteran's willful misconduct.  It must be clearly established 
by medical evidence that such a program of education was 
medically infeasible.  VA will not consider a veteran who is 
disabled for a period of 30 days or less as having been 
prevented from initiating or completing a chosen program, 
unless the evidence establishes that the veteran was 
prevented from enrolling or reenrolling in the chosen program 
or was forced to discontinue attendance, because of the short 
disability.  38 C.F.R. § 21.7051(a)(2) (2009).

Analysis

The Veteran seeks extension of the delimiting date for 
Chapter 30 educational assistance benefits based on visual 
loss and visual disability.  In a July 2005 letter, she 
reported that, in June 2004, she became ill with what was 
later diagnosed as Crohn's disease.  She added that she also 
acquired side effects from Crohn's disease, including 
uveitis, and suffered complete loss of vision for 
approximately three weeks.  She reported that she then began 
a slow process of reducing the inflammation in her eyes 
through oral medications, eye drops, and steroid injections 
in the eyes.  She stated that, from June 18, 2004 until the 
end of August 2004 she relied on the assistance of her family 
and friends to continue part-time work and daily activities.  
She added that she was not able to attend school through the 
2004 summer quarter of her Hospitality Management course due 
to her disability.  The Veteran reported that missing one 
semester of classes had put her six to nine months behind in 
achieving her degree, and that, because mandatory classes 
were not offered every semester, she was off track for 
receiving her degree in a timely manner.  She requested a 
twelve month extension of the delimiting date for her 
educational assistance benefits.  

Records of private treatment submitted by the Veteran reflect 
that on June 25, 2004, she presented to her ophthalmologist, 
R.L.P., D.O. , with complaints of a two-day history of red, 
light-sensitive eyes.  Examination revealed anterior uveitis 
affecting both eyes.  On July 7, 2004, the Veteran returned 
to Dr. Peets for follow-up of anterior iritis in each eye.  
She reported that she was diagnosed with Crohn's disease one 
week earlier.  During treatment on July 16, 2004, the Veteran 
reported that her visual acuity was better in the morning, 
but by later morning she again had blurred visual acuity.  
The impression was panuveitis, resolving slowly, left eye 
more than right eye.  In a letter to the Veteran's community 
college, dated July 16, 2004, Dr. Peets, reported that the 
Veteran was being treated for bilateral iritis, and that her 
visual acuity was severely affected.  He stated that the 
Veteran actually met the standards for legal blindness; 
however, he added that he believed she would improve over 
time.  During treatment on August 4, 2004, the Veteran 
reported that her visual acuity was a little better.  The 
pertinent impression was uveitis in each eye, resolving, and 
optic neuritis in each eye, left eye more than right eye.  By 
September 2004, the Veteran's vision was correctable to 20/25 
in each eye with glasses, and the pan-uveitis was described 
as resolved.  

In a July 2005 Extension of Ending Date Attachment, the 
Veteran reported that her disability was vision loss and 
visual impairment from Crohn's disease.  She stated that her 
visual loss was ongoing, and that her eye never completely 
recovered.  She reported that the period during which she 
could not go to school or work because of her disability 
began on June 18, 2004 and ended on July 25, 2004.  The 
Veteran indicated that she was unable to begin or continue a 
training program during this period because she was unable to 
transport herself to school or work and was unable to write 
or read printed material.  She indicated that she held a job 
as a medical assistant during the period of her disability; 
however, she stated that her weekly hours varied after her 
illness and vision loss.  Dr. Peets also completed the 
attachment.  He indicated that the Veteran's diagnosis was 
Crohn's disease with secondary vision loss.  He reported that 
the Veteran's initial symptoms of Crohn's disease began on 
June 18, 2004, with abdominal pain, vomiting, diarrhea, and 
nausea.  He added that uveitis began on June 21, 2004.  Dr. 
Peets reported that the Veteran had uveitis for 3 to 4 
months, and that it was severe enough to not drive or attend 
school.  [Parenthetically, the Board notes that, on September 
3, 2004, less than 3 months after Dr. Peets began treating 
her for uveitis, visual acuity was correctable to 20/25 in 
each eye.]  Dr. Peets also reported that the period during 
which the Veteran's disability prevented her from working or 
going to school began on June 18, 2004 and ended on July 25, 
2004.  

In a January 2006 letter, Dr. Peets again described the 
history of the Veteran's uveitis, stating that she presented 
in June 2004 with an acute case of bilateral uveitis, which 
had decreased her vision in both eyes to 20/300 (he noted 
that legal blindness is visual acuity worse than 20/200).  He 
stated that he believed that the severity of her uveitis was 
due to her underlying Crohn's disease.  Dr. Peets described 
aggressive treatment of uveitis, but indicated that it was a 
month before her visual acuity improved to minimum driving 
vision, 20/40, in the left eye (August 4, 2004).  He added 
that visual acuity returned to 20/20 in the left eye in 
November 2004, but continued at 20/40 in the right eye and 
did not clear up to 20/20 in the right eye until June 2005.  
In summary, Dr. Peets concluded that the Veteran had a 
serious systemic problem of Crohn's disease which led to a 
serious eye condition of bilateral uveitis, causing her to 
have extremely poor vision for over a month and low vision 
for the following year; making driving and reading extremely 
difficult and setting her behind in her studies.  

In the October 2007 rating decision, the RO granted an 
extension of the delimiting date for educational assistance 
benefits under Chapter 30 for the period from June 18, 2004 
to July 21, 2004.  The RO noted that, while the Extension of 
Ending Date Attachment submitted by Dr. Peets reflected that 
the Veteran could not attend school from June 18, 2004 to 
July 25, 2004, her records indicated that she resumed 
attending school on July 21, 2004.  Accordingly, an extension 
was granted for the period from June 18, 2004 to July 21, 
2004.  

In regard to the dates of the Veteran's school attendance, a 
June 2004 VA Form 22-1999-3 (Enrollment Certification) 
reflects that the Veteran was enrolled in 8 credit hours for 
the period from June 16, 2004 to August 3, 2004, and was also 
enrolled in 6 credit hours for the period from July 21, 2004 
to August 24, 2004 at a community college.  In a statement 
received in July 2004, the Veteran reported that she was 
dropping two summer classes due to an illness which caused 
temporary blindness.  

In July 2004, a certifying official at the Veteran's 
community college submitted a VA Form 22-1999b-3 (Notice of 
Change in Student Status).  The Notice of Change in Student 
Status again listed the two terms of study listed previously 
on the June 2004 Enrollment Certification (8 credit hours for 
the period from June 16, 2004 to August 3, 2004 and 6 credit 
hours for the period from July 21, 2004 to August 24, 2004); 
however, the certifying official reported that the Veteran 
would be taking 0 credit hours for the period from June 16, 
2004 to August 3, 2004.  In the remarks section, the 
certifying official indicated that the Veteran dropped 
classes due to an illness which caused temporary blindness, 
but that the Veteran would attend all subsequent enrollment 
periods as previously certified.  

In this case, the evidence shows that the Veteran suffered 
severe impairment of visual acuity in June 2004, which 
rendered her unable to attend the 8 credit hours of classes 
she was initially scheduled to take from June 16, 2004 to 
August 3, 2004, a period of seven weeks.  The evidence also 
establishes that, despite her impaired vision, the Veteran 
enrolled in 6 credit hours of classes from July 21, 2004 to 
August 24, 2004, for which she received educational 
assistance benefits.  In this regard, a September 2004 
Chapter 30 education award notes that the last award was for 
July 21, 2004 to August 25, 2004.  

The Veteran has not disputed the fact that she attended 
classes during the term beginning on July 21, 2004; rather, 
in her June 2008 substantive appeal, she argued that she lost 
seven weeks of education that she had opted to do through 
summer accelerated courses, and had to reenroll in these 
mandatory courses in September 2006, which she completed at 
the end of November 2006.  She stated that she was seeking 
reimbursement for six months of benefits, from June to 
November 2005.  Despite the Veteran's assertions, the record 
reflects that the Veteran participated in an educational 
program beginning on July 21, 2004, for which she was paid 
Chapter 30 Educational benefits.  There is no basis for the 
extension of the delimiting date for Chapter 30 benefits for 
a period of time when the Veteran was in receipt of those 
benefits.

Based upon the evidence of record, the Board finds that there 
is no basis in fact or law by which the delimiting date may 
be extended longer than the one month and four days 
previously granted for the period from June 18, 2004 to July 
21, 2004.  It was only during that period that the Veteran 
had a physical disability that precluded her participation in 
an educational program.

By law, educational benefits cannot be awarded beyond the 10- 
year delimiting period, unless certain exceptions to the 
controlling legal criteria have been met. Except for the 
extension to the delimiting date previously awarded by the RO 
(for the period from June 18, 2004 to July 21, 2004), the 
Veteran does not fall within any of the exceptions, and the 
Board has no authority to overturn or to disregard the very 
specific limitations on the award of Chapter 30 educational 
benefits.  The Board is sympathetic to the Veteran's 
situation, but is bound by the law.  Therefore, the Board 
finds that the claim must be denied as a matter of law.  
Sabonis v. Brown, 6 Vet. App. 426 (1994). 

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an extension of the delimiting date for the 
award of educational assistance benefits under Chapter 30, 
Title 38, United States Code is denied.  




____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


